            Case 5:21-cv-00443-D Document 16 Filed 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

NEWTON JOHN LEFT-HAND                   )
CLARK,                                  )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )             Case No. CIV-21-443-D
                                        )
GARFIELD COUNTY DETENTION               )
FACILITY, et al.                        )
                                        )
       Defendants.                      )

                                       ORDER

       Upon review of the file and noting no timely objection to the findings and

recommendations of United States Magistrate Judge Suzanne Mitchell pursuant to 28

U.S.C. § 636(b)(1), the Court adopts the Report and Recommendation [Doc. No. 15], in its

entirety.

       For the reasons stated therein, this action is DISMISSED WITHOUT PREJUDICE

to refiling.

       ENTERED this 20th day of August, 2021.




                                                         . DeGIUSTI
                                            Chief United States District Judge
